Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 6/9/21.
Claims 1-20 are pending.

					Remarks
The Examiner had called Michael A. Petrocelli (Reg. No. 53,461) on 6/23/21 and left a voicemail stating that the Examiner is proposing an Examiner’s Amendment to put the application in good condition for allowance correcting the 35 USC 101 issues.  However, no further communication has been received.

Response to Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

 	As previously pointed out in the last Office Action (Mailed on 5/11/21, pg. 2), claim 12 reciting a “one or more computer-readable memories” appears to be broad enough to cover signals since the broadest reasonable interpretation given to the phrase would be any memory 
	As per claims 13-20, these claims are rejected for failing to cure the deficiencies of the above rejected base claim 12. 

 	As previously pointed out in the last Office Action (Mailed on 5/11/21, pg. 2), claim 12 reciting a “one or more computer-readable tangible storage devices” appears to be broad enough to cover signals since the broadest reasonable interpretation given to the phrase would be any storage device readable by a computer; and the Examiner did not find anything in the specification to indicate that applicant intended the phrase to be defined otherwise.  Accordingly, claim 12 does not recite tangible manufactures, and are non-statutory subject matter.
	As per claims 13-20, these claims are rejected for failing to cure the deficiencies of the above rejected base claim 12. 

Allowable Subject Matter
Claims 1-11 are allowed.

Claims 12-20 are rejected under 35 USC 101, but would be allowable if the 35 USC 101 rejection is overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
.

Response to Arguments
Applicant's arguments filed on 6/9/21 have been fully considered but they are not persuasive.
In the remarks, the applicant argues that:
a) 	Applicant respectfully disagrees and submits that paragraph [0092] of the as-filed specification recites:
“A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire. ”
Therefore, Applicant respectfully submits that the specification limits the one or more computer-readable memories to only non-transitory embodiments, and thus independent claim 12 is directed to statutory subject matter and is now in condition for allowance.

In view of above remarks, Applicant respectfully requests the reconsideration and withdrawal of the rejection of claims 12-20.

Examiner’s response:
a) 	Applicant points out to the definition for “computer readable storage medium”, whereas claim 12 recites a “one or more computer-readable memories”, which is not the same term as computer readable storage medium.  
The Examiner suggests amending claim 12 to recite “one or more non-transitory computer-readable memories”.
Furthermore, applicant failed to address the rejection regarding claim 12 reciting “one or more computer-readable tangible storage devices”.  The Examiner suggests amending claim 12 to recite “one or more non-transitory computer-readable tangible storage devices”.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koulomzin (US 2014/0280877) teaches a method for identifying content accessed on a computing device by a user and determine that the content is of interest to the user.
Baklanovs (US 2015/0121219) teaches a method for collecting data for interactions of a user and build a pattern of user’s interactions.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196